Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Upon further consideration, the examiner finds that previously indicated allowable subject matter, has been withdrawn. As such, a new non-final rejection is below.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakasa (US 2017/0348970).
Wakasa disclose the following claimed limitations:
* Re clm 1, a liquid ejection apparatus/printer, 100/;
* a liquid ejection head/print unit, 31a/ having a nozzle face/55/ in which a plurality of nozzles is opened, and the nozzle face/55/ includes a first nozzle section/(51a/  in which nozzles that ejects a first color liquid/cyan nozzle row, 51a/ are opened, and a second nozzle section/52a/ in which nozzles that ejects a second color liquid/black nozzle row, 52a/ different from the first color are opened, and the plurality of nozzles eject liquid as a droplet (paras 0077-0080, fig 3);
	* a cleaning unit/capping device, 61/ configured to clean the nozzle face/55/ (paras 0080-85, fig 3);

	* a controller/30,301/ configured to instruct the cleaning unit to perform the cleaning in accordance with the cleaning information (paras 0060-00103, figs 2-4),  and the controller instructs the cleaning unit to perform cleaning of the first nozzle section in accordance with the first color cleaning information, and the controller instructs the cleaning unit to perform cleaning of the second nozzle section in accordance with the second color cleaning information (paras 0048-0066, figs 2-4).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2, 8 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakasa (US 20170348970) view of Ruffino (US 6595611).
Wakasa disclose all the claimed limitations except for the following:
* Re clm 2, a counting unit configured to count a cumulative number of ejections that is the number of times the droplet is ejected from the plurality of nozzles,
* wherein the cleaning information is a set value that is a threshold value for the cumulative number of ejections, and 
* wherein the controller causes the cleaning unit to perform the cleaning when the cumulative number of ejections reaches the set value.
Ruffino disclose the following claimed limitations:
* Re clm 2, a counting unit configured to count a cumulative number of ejections that is the number of times the droplet is ejected from the plurality of nozzles col 17, line 33- col 20,
line 35, figs 4, 6 & 9-16);
* wherein the cleaning information is a set value that is a threshold value for the cumulative number of ejections (col 17, line 33- col 20, line 35, figs 4, 6 & 9-16);
* wherein the controller causes the cleaning unit to perform the cleaning when the cumulative number of ejections reaches the set value (col 17, line 33- col 20, line 35, figs 4, 6 & 9-16).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to utilize a counting unit configured to count a cumulative number of ejections that is the number of times the droplet is ejected from the plurality of  nozzles; wherein the cleaning information is a set value that is a threshold value for the cumulative number of ejections; and wherein the controller causes the cleaning unit to perform the cleaning when the cumulative number of ejections reaches the set value, taught by Ruffino .
8.	Claims 8 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakasa (US 2017/0348970) in view of Inoue (US 2008/0218554).
Wakasa disclose all the claimed limitations except for the following:
	* Re clm 8, wherein the cleaning information includes a first environmental cleaning information used when the liquid ejection apparatus is used in a first usage environment, and a second environmental cleaning information used when the liquid ejection apparatus 1s used in a second usage environment different from the first usage environment.

* Re clm 9, wherein the cleaning information includes a first medium cleaning information used when a first medium is used as a medium on which liquid ejected from the plurality of nozzles lands, and a second medium cleaning information used when a second medium different from the first medium is used as the medium.
Inoue disclose the following claimed limitations:
* Re clm 8, wherein the cleaning information includes a first environmental cleaning
information used when the liquid ejection apparatus is used in a first usage environment, and a
second environmental cleaning information used when the liquid ejection apparatus is used in a
second usage environment different from the first usage environment (paras 0020, 0161-0163,
fig 9).

* Re clm 9, wherein the cleaning information includes a first medium cleaning
information used when a first medium is used as a medium on which liquid ejected from the

medium different from the first medium is used as the medium (paras 0020, 0161-0163, fig 9).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to utilize wherein the cleaning information includes a first
environmental cleaning information used when the liquid ejection apparatus is used in a first
usage environment, and a second environmental cleaning information used when the liquid
ejection apparatus is used in a second usage environment different from the first usage
environment.; and wherein the cleaning information includes a first medium cleaning
information used when a first medium is used as a medium on which liquid ejected from the
plurality of nozzles lands, and a second medium cleaning information used when a second
medium different from the first medium is used as the medium, taught by Inoue into Wakasa for the purposes of cleaning the liquid ejection surface of a liquid ejection head which ejects liquid droplets from nozzles.  
Communication With The USPTO
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853